NO. 07-06-0235-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



MARCH 15, 2007

______________________________



ALBERT CHARLES KUCINSKI, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 181
ST
 DISTRICT COURT OF RANDALL COUNTY;



NO. 17249-B; HON. JOHN B. BOARD, PRESIDING

_______________________________



Memorandum Opinion

_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Albert Charles Kucinski appeals his conviction, after a jury trial, for manslaughter with a deadly weapon, i.e. a motor vehicle.  Appellant’s appointed counsel filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief in which she has stated that, after diligently searching the record, she concluded that the appeal was without merit.  Included with her brief, is a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to file a response or brief 
pro se.  
By letter dated December 19, 2006, we also notified appellant of his right to tender his own brief or response and set January 18, 2007, as the deadline to do so.  Appellant filed two motions to extend the response deadline which were granted and resulted in an extension to March 8, 2007.  To date, appellant has filed neither a response, brief nor another request for extension.  

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed  four potential areas for appeal all having to do with claims of ineffective assistance of counsel.  However, counsel then satisfactorily explained why each argument lacked merit.  We have also conducted our own review of the record, 
see Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991), and failed to uncover any reversible error.  

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



Brian Quinn 

          Chief Justice



Do not publish. 

FOOTNOTES
1:Anders v. California, 
386 U.S. 738, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967).